Exhibit 10.6

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 3, 2010, by and among Chesapeake Midstream Partners, L.P., a
Delaware limited partnership (the “Partnership”), GIP-A Holding (CHK), L.P., a
Delaware limited partnership (“GIP-A”), GIP-B Holding (CHK), L.P., a Delaware
limited partnership (“GIP-B”), GIP-C Holding (CHK), L.P., a Delaware limited
partnership (“GIP-C” and collectively with GIP-A and GIP-B, the “GIP Entities”),
and Chesapeake Midstream Holdings, L.L.C., a Delaware limited liability company
(“Chesapeake Holdings”). The GIP Entities and Chesapeake Holdings are referred
to collectively herein as the “Sponsors.” The Partnership and the Sponsors are
referred to collectively herein as the “Parties.”

WHEREAS, unless the context otherwise requires, capitalized terms used and not
otherwise defined herein shall have the meanings ascribed in Section 1;

WHEREAS, the Sponsors have acquired, and may (together with their respective
Affiliates) acquire in the future, certain Partnership Securities; and

WHEREAS, as an inducement to the willingness of the Sponsors and their
respective Affiliates to hold certain Partnership Securities, the Parties desire
to provide certain registration rights to the Sponsors with respect to any
Registrable Securities held by them upon the terms and subject to the conditions
set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties hereby agree
as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used in this definition,
the term “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
Notwithstanding anything in the foregoing to the contrary, for purposes of this
Agreement, the GIP Entities and their respective Affiliates, on the one hand,
and Chesapeake and its Affiliates, on the other hand, will not be deemed to be
Affiliates of one another hereunder unless there is a basis for such Affiliation
independent of their respective Affiliation with the General Partner, the
Partnership, any of its subsidiaries or any Person controlling the General
Partner.

“Agreement” has the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Oklahoma shall not be regarded as a Business Day.

 

1



--------------------------------------------------------------------------------

“Chesapeake” means Chesapeake Energy Corporation, an Oklahoma corporation.

“Chesapeake Holdings” has the meaning set forth in the preamble.

“Class B Units” means a class of Equity Interests of the Partnership separate
from the Common Units, but having substantially the same rights, designations
and preferences as Common Units, and which are convertible into Common Units on
a one-to-one basis upon receipt of the requisite vote of holders of Common Units
required in connection with the issuance and conversion of the Class B Units by
the Trading Market on which the Common Units are listed.

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

“Common Units” has the meaning set forth in the LP Agreement.

“Demand Notice” has the meaning set forth in Section 2(a).

“Demand Registration” has the meaning set forth in Section 2(a).

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

“Effectiveness Period” has the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“General Partner” means Chesapeake Midstream GP, L.L.C., a Delaware limited
liability company, and its successor and permitted assigns that are admitted to
the Partnership as general partner of the Partnership, in its capacity as
general partner of the Partnership (except as the context otherwise requires).

“GIP-A” has the meaning set forth in the preamble.

“GIP-B” has the meaning set forth in the preamble.

“GIP-C” has the meaning set forth in the preamble.

“GIP Entities” has the meaning set forth in the preamble.

“Holder” means (i) any Sponsor who holds Registrable Securities, (ii) any holder
of Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with Section 7(e) hereof or
(iii) any holder of Registrable Securities received by such holder from
Chesapeake Midstream Ventures, L.L.C. (solely with respect to such Registrable
Securities).

“Incentive Distribution Rights” has the meaning set forth in the LP Agreement.

 

2



--------------------------------------------------------------------------------

“Indemnified Persons” has the meaning set forth in Section 5.

“Initiating Holder” has the meaning set forth in Section 2(a).

“IPO” means the initial public offering of Common Units pursuant to the IPO
Registration Statement.

“IPO Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-164905) of the Partnership, as amended and declared effective by the
Commission.

“Losses” has the meaning set forth in Section 5.

“LP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of Chesapeake Midstream Partners, L.P. dated as of the date hereof,
as may be amended from time to time.

“Parties” has the meaning set forth in the preamble.

“Partnership” has the meaning set forth in the preamble.

“Partnership Securities” means any equity interest of any class or series in the
Partnership, including Common Units, Subordinated Units, Class B Units and
Incentive Distribution Rights.

“Person” means an individual or group, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

“Piggyback Notice” has the meaning set forth in Section 2(b).

“Piggyback Registration” has the meaning set forth in Section 2(b).

“Piggyback Request” has the meaning set forth in Section 2(b).

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or known to the Partnership to be threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by a Registration Statement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

3



--------------------------------------------------------------------------------

“Registrable Securities” means (i) Subordinated Units, (ii) Common Units, and
(iii) Class B Units; provided, however, that Registrable Securities shall not
include any Partnership Securities for which Rule 144 of the Securities Act or
another exemption from registration is available to enable the holder of such
Partnership Securities to dispose of the number of Partnership Securities it
desires to sell at the time it desires to do so without registration under the
Securities Act or other similar applicable law (and without any limitation on
volume, timing, recipients or intended method or methods of distribution,
including through the use of an underwriter, that would not be applicable with a
Registration Statement).

“Registration Expenses” has the meaning set forth in Section 4.

“Registration Statement” means a registration statement in the form required to
register the resale of the Registrable Securities under the Securities Act and
other applicable law, and including any Prospectus, amendments and supplements
to each such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.

“Special Successor” means any Person that is a transferee of a Sponsor or
Special Successor of (i) Partnership Securities sufficient to provide such
Person with the direct or indirect right to designate or cause the designation
of at least one member to the Board of Directors of the General Partner or
(ii) equity interests in Chesapeake Midstream Ventures, L.L.C. sufficient to
provide such Person with the right to designate or cause the designation of at
least member of the Board of Directors of Chesapeake Midstream Ventures, L.L.C.

 

4



--------------------------------------------------------------------------------

“Sponsors” has the meaning set forth in the preamble.

“Stand-Off Period” has the meaning set forth in Section 7(f).

“Subordinated Units” has the meaning set forth in the LP Agreement.

“Suspension Period” has the meaning set forth in Section 2(a).

“Trading Day” means a day during which trading in the Common Units generally
occurs.

“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.

“Transaction Documents” means (i) the documents set forth in the definition of
“Transaction Documents” in the LP Agreement, (ii) the Amended and Restated
Limited Liability Company Agreement of Chesapeake Midstream Ventures, L.L.C.,
dated as of the date hereof, by and among Chesapeake Holdings, the GIP Parties
and CMV, (iii) the Purchase Agreement, dated as of September 24, 2009, by and
among Chesapeake Holdings, Chesapeake Midstream Development, L.P., Chesapeake,
and the GIP Entities, as amended by the Agreement and Amendment to the Purchase
Agreement, dated as of the date hereof, by and among Chesapeake Holdings,
Chesapeake Midstream Development, L.P., Chesapeake, Chesapeake Midstream
Ventures, L.L.C. and the GIP Entities and (iv) the Voting Agreement, dated as of
the date hereof, by and among the GIP Entities, Chesapeake Holdings and
Chesapeake, in each case, as may be amended, supplemented or restated from time
to time.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) the terms “include”, “includes”, “including” or words of like
import shall be deemed to be followed by the words “without limitation”; (d) the
terms “hereof”, “herein” or “hereunder” refer to this Agreement as a whole and
not to any particular provision of this Agreement; (e) unless the context
otherwise requires, the term “or” is not exclusive and shall have the inclusive
meaning of “and/or”; (f) defined terms herein will apply equally to both the
singular and plural forms and derivative forms of defined terms will have
correlative meanings; (g) references to any law or statute shall include all
rules and regulations promulgated thereunder, and references to any law or
statute shall be construed as including any legal and statutory provisions
consolidating, amending, succeeding or replacing the applicable law or statute;
(h) references to any Person include such Person’s successors and permitted
assigns; and (i) references to “days” are to calendar days unless otherwise
indicated.

2. Registration.

(a) Demand Registration.

 

5



--------------------------------------------------------------------------------

(i) At any time following the date that is one hundred and eighty (180) days
after the closing date of the IPO, any Holder or group of Holders that holds
Registrable Securities (the “Initiating Holder”) that desires to sell shall have
the option and right, exercisable by delivering a written notice to the
Partnership (a “Demand Notice”), to require the Partnership to, pursuant to the
terms of and subject to the limitations contained in this Agreement, prepare and
file with the Commission a Registration Statement registering the offering and
sale of the number and type of Registrable Securities on the terms and
conditions specified in the Demand Notice in accordance with the intended timing
and method or methods of distribution thereof specified in the Demand Notice
(the “Demand Registration”).

(ii) Within two (2) Trading Days of the receipt of the Demand Notice, the
Partnership shall give written notice of such Demand Notice to all Holders and
shall, subject to the limitations of this Section 2(a), file a Registration
Statement covering all of the Registrable Securities that the Holders shall in
writing request (such request to be given to the Partnership within three
(3) days of receipt of such notice of the Demand Notice given by the Partnership
pursuant to this Section 2(a)(ii)) to be included in such Demand Registration as
promptly as practicable as directed by the Initiating Holder in accordance with
the terms and conditions of the Demand Notice and use all commercially
reasonable efforts to cause such Registration Statement to become effective
under the Securities Act and remain effective under the Securities Act for not
less than six (6) months following the Effective Date or such shorter period
when all Registrable Securities covered by such Registration Statement have been
sold (the “Effectiveness Period”); provided, however, that the Partnership shall
not be required to effect the registration of Registrable Securities pursuant to
this Section 2(a) unless at least an aggregate of 2,500,000 Registrable
Securities (as adjusted to reflect splits, combinations, dividends and
recapitalizations) are offered or the Registrable Securities are offered at an
aggregate proposed offering price of not less than $50 million.

(iii) Subject to the other limitations contained in this Agreement, the
Partnership is not obligated hereunder to effect more than (A) one (1) Demand
Registration on Form S-1 (or any equivalent or successor form under the
Securities Act) in any twelve (12) month period; provided, that notwithstanding
anything in this Agreement to the contrary, the Partnership shall not be
obligated to effect any Demand Registration on Form S-1 (or any equivalent or
successor form under the Securities Act) that is not requested by a Sponsor or a
Special Successor; and (B) two (2) Demand Registrations on Form S-3 (or any
equivalent or successor form under the Securities Act) in any twelve (12) month
period.

(iv) Notwithstanding any other provision of this Section 2(a), the Partnership
shall not be required to effect a registration or file a Registration Statement
pursuant to this Section 2(a): (A) during the period starting with the date
sixty (60) days prior to a good faith estimate, with the approval of a simple
majority of the Board of Directors of the General Partner, of the date of filing
of, and ending on a date ninety (90) days after the effective date of, a
Partnership-initiated registration; provided that the Partnership is actively
employing commercially reasonable efforts to cause such registration statement
to become effective; (B) for a period of up to ninety (90) days after

 

6



--------------------------------------------------------------------------------

the date of a Demand Notice for registration pursuant to this Section 2(a) if at
the time of such request (1) the Partnership is engaged, or has fixed plans with
the approval of a simple majority of the Board of Directors of the General
Partner to engage, within ninety (90) days of the time of such Demand Notice, in
a firm commitment underwritten public offering of Common Units in which the
Holders of Registrable Securities include Registrable Securities pursuant to
Section 2(b), or (2) the Partnership is currently engaged in a self-tender or
exchange offer and the filing of a Registration Statement would cause a
violation of the Exchange Act; or (C) for a period of up to ninety (90) days, if
(1) the General Partner determines that a postponement is in the best interest
of the Partnership and its Limited Partners generally due to a pending
transaction or (2) the General Partner determines that a postponement is in the
best interest of the Partnership due to an investigation or other event (any
such period, a “Suspension Period”); provided, however, that in no event shall
the Partnership postpone or defer any Demand Registration pursuant to this
Section 2(a)(iv) and/or Section 7(f) for more than an aggregate of one hundred
and eighty (180) days in any twelve (12) month period.

(v) Notwithstanding any other provision of this Section 2(a), if (A) the Holders
intend to distribute the Registrable Securities covered by a Demand Registration
by means of an underwriting and (B) the managing underwriter advises the
Partnership that the inclusion of all of the Holders’ Registrable Securities in
the subject Registration Statement would have a material adverse effect on the
timing or success of the offering, then the Partnership shall so advise all
Holders of Registrable Securities that would otherwise be underwritten pursuant
hereto, and the number of Registrable Securities that may be included in the
underwriting shall be allocated to the Holders of such Registrable Securities on
a pro rata basis based on the number of Registrable Securities held by all such
Holders (including the Initiating Holders). Any Registrable Securities excluded
or withdrawn from such underwriting shall be withdrawn from the registration.

(vi) The Partnership may include in any such Demand Registration other
Partnership Securities for sale for its own account or for the account of any
other Person; provided that if the managing underwriter for the offering
determines that the number of Partnership Securities proposed to be offered in
such offering would have a material adverse effect on the timing or success of
such offering, then the Registrable Securities to be sold by the Holders shall
be included in such registration before any Partnership Securities proposed to
be sold for the account of the Partnership or any other Person.

(vii) Subject to the limitations contained in this Agreement, the Partnership
shall effect any Demand Registration on Form S-3 (except if the Partnership is
not then eligible to register for resale the Registrable Securities on Form S-3,
in which case such Demand Registration shall be effected on another appropriate
form for such purpose pursuant to the Securities Act) and if the Partnership
becomes, and is at the time of its receipt of a Demand Notice, a WKSI, the
Demand Registration for any offering and selling of Registrable Securities
through a firm commitment underwriting shall be effected pursuant to an
Automatic Shelf Registration Statement, which shall be on Form S-3 or any
equivalent or successor form under the Securities Act (if available to the
Partnership); provided, however, that if at any time a Registration Statement on
Form S-3

 

7



--------------------------------------------------------------------------------

is effective and a Holder provides written notice to the Partnership that it
intends to effect an offering of all or part of the Registrable Securities
included on such Registration Statement, the Partnership will amend or
supplement such Registration Statement as may be necessary in order to enable
such offering to take place.

(viii) Without limiting Section 3, in connection with any Demand Registration
pursuant to and in accordance with this Section 2(a), the Partnership shall,
(A) promptly prepare and file or cause to be prepared and filed (1) such
additional forms, amendments, supplements, prospectuses, certificates, letters,
opinions and other documents, as may be necessary or advisable to register or
qualify the securities subject to such Demand Registration, including under the
securities laws of such states as the Holders shall reasonably request;
provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Partnership would become subject to
general service of process or to taxation or qualification to do business in
such jurisdiction solely as a result of registration and (2) such forms,
amendments, supplements, prospectuses, certificates, letters, opinions and other
documents as may be necessary to apply for listing or to list the Registrable
Securities subject to such Demand Registration on the Trading Market and (B) do
any and all other acts and things that may be necessary or appropriate or
reasonably requested by the Holders to enable the Holders to consummate a public
sale of such Registrable Securities in accordance with the intended timing and
method or methods of distribution thereof.

(ix) In the event a Holder transfers Registrable Securities included on a
Registration Statement and such Registrable Securities remain Registrable
Securities following such transfer, at the request of such Holder, the
Partnership shall amend or supplement such Registration Statement as may be
necessary in order to enable such transferee to offer and sell such Registrable
Securities pursuant to such Registration Statement.

(x) The Partnership shall use commercially reasonable efforts to become eligible
to use Form S-3 and, after becoming eligible to use Form S-3, shall use
commercially reasonable efforts to remain eligible to use Form S-3, including by
timely filing all reports with the Commission and meeting the other requirements
of the Exchange Act.

(b) Piggyback Registration.

(i) If the Partnership shall at any time propose to file a Registration
Statement, other than pursuant to any Demand Registration, for an offering of
Partnership Securities for cash (whether in connection with a public offering of
Partnership Securities by the Partnership, a public offering of Partnership
Securities by unitholders, or both, but excluding an offering relating solely to
an employee benefit plan, an offering relating to a transaction on Form S-4 or
an offering on any registration statement form that does not permit secondary
sales), the Partnership shall promptly notify all Holders of such proposal
reasonably in advance of (and in any event at least two (2) Trading Days before)
the anticipated filing date (the “Piggyback Notice”). The Piggyback Notice shall
offer the Holders the opportunity to include for registration in such
Registration Statement the

 

8



--------------------------------------------------------------------------------

number of Registrable Securities as they may request (a “Piggyback
Registration”). The Partnership shall use commercially reasonable efforts to
include in each such Piggyback Registration such Registrable Securities for
which the Partnership has received written requests within three (3) days after
mailing of the Piggyback Notice (“Piggyback Request”) for inclusion therein. If
a Holder decides not to include all of its Registrable Securities in any
Registration Statement thereafter filed by the Partnership, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Partnership with respect to offerings of Partnership Securities, all upon
the terms and conditions set forth herein.

(ii) If the Registration Statement under which the Partnership gives notice
under this Section 2(b) is for an underwritten offering, the Partnership shall
so advise the Holders of Registrable Securities. In such event, the right of any
such Holder to be included in a registration pursuant to this Section 2(b) shall
be conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Partnership. If the managing underwriter or managing
underwriters of such offering advise the Partnership and the Holders in writing
that in their reasonable opinion that the inclusion of all of the Holders’
Registrable Securities in the subject Registration Statement would have a
material adverse effect on the timing or success of the offering, the
Partnership shall include in such offering only that number or amount, if any,
of Registrable Securities held by the Holders that, in the reasonable opinion of
the managing underwriter or managing underwriters, will not have a material
adverse effect on the timing or success of the offering, with any reduction in
the amount of Registrable Securities to be registered applied pro-rata among all
Holders desiring to register Registrable Securities based on the number of
Registrable Securities owned by each such Holder of the class (or classes) for
which registration is being sought and, as to any other holders of Partnership
Securities who may be seeking to register such Partnership Securities, with such
reduction applied first, subject to the rights of any holder that has priority
by virtue of an any agreement approved in accordance with Section 2(f) below, to
the amount of Partnership Securities sought to be registered by such other
holders. If any Holder disapproves of the terms of any such underwriting, such
Holder may elect to withdraw therefrom by written notice to the Partnership and
the managing underwriter(s) delivered on or prior to the time of pricing of such
offering. Any Registrable Securities withdrawn from such underwriting shall be
excluded and withdrawn from the registration. For any Holder that is a
partnership, limited liability company, corporation or other entity, the
partners, members, stockholders, subsidiaries, parents and Affiliates of such
Holder, or the estates and family members of any such partners/members and
retired partners/members and any trusts for the benefit of any of the foregoing
Persons, shall be deemed to be a single “Holder,” and any pro rata reduction
with respect to such “Holder” shall be based upon the aggregate amount of
securities carrying registration rights owned by all entities and individuals
included in such “Holder,” as defined in this sentence.

 

9



--------------------------------------------------------------------------------

(iii) The Partnership shall have the right to terminate or withdraw any
registration initiated by it under this Section 2(b) prior to the Effective Date
of such Registration Statement whether or not any Holder has elected to include
Registrable Securities in such Registration Statement. The registration expenses
of such withdrawn registration shall be borne by the Partnership in accordance
with Section 4 hereof.

(c) All registration rights granted under this Section 2 shall continue to be
applicable with respect to any Holder for so long as may be required for each
such Holder to sell all of the Registrable Securities held by such Holder
(without any limitation on volume, timing, recipients or intended method or
methods of distribution, including through the use of an underwriter, that would
not be applicable with a registration under the Securities Act).

(d) Any Demand Notice or Piggyback Request shall (i) specify the Registrable
Securities intended to be offered and sold by the Holder making the request,
(ii) express such Holder’s present intent to offer such Registrable Securities
for distribution, (iii) describe the nature or method of the proposed offer and
sale of Registrable Securities and (iv) contain the undertaking of such Holder
to provide all such information and materials and take all action as may
reasonably be required in order to permit the Partnership to comply with all
applicable requirements in connection with the registration of such Registrable
Securities.

(e) No Holder shall have any right to obtain or seek an injunction restraining
or otherwise delaying any such registration as the result of any controversy
that might arise with respect to the interpretation or implementation of this
Section 2.

(f) The Partnership has not entered into and, unless agreed in writing by each
of the Sponsors and any Special Successor, on or after the date of this
Agreement will not enter into, any agreement which (a) is inconsistent with the
rights granted to the Holders with respect to Registrable Securities in this
Agreement or otherwise conflicts with the provisions hereof in any material
respect or (b) would allow any holder of Partnership Securities to include
Partnership Securities in any Registration Statement filed by the Partnership on
a basis that is superior or more favorable in any material respect to the rights
granted to the Holders hereunder.

3. Registration Procedures.

The procedures to be followed by the Partnership and each Holder electing to
sell Registrable Securities in a Registration Statement pursuant to this
Agreement, and the respective rights and obligations of the Partnership and such
Holders, with respect to the preparation, filing and effectiveness of such
Registration Statement, are as follows:

(a) The Partnership will, at least three (3) days prior to the anticipated
filing of a Registration Statement or any related Prospectus or any amendment or
supplement thereto (other than amendments and supplements that do nothing more
than name Holders and provide information with respect thereto), (i) unless
available to the Holders through public filings with the Commission, furnish to
such Holders copies of all such documents proposed to be filed and (ii) use its
reasonable efforts to address in each such document when so filed with the
Commission such comments as such a Sponsor or Special Successor reasonably shall
propose within two (2) days of the delivery of such copies to the Sponsors and
Special Successors.

 

10



--------------------------------------------------------------------------------

(b) The Partnership will use commercially reasonable efforts to as promptly as
reasonably possible (i) prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to each Registration
Statement and the Prospectus used in connection therewith as may be necessary
under applicable law to keep such Registration Statement continuously effective
with respect to the disposition of all Registrable Securities covered thereby
for its Effectiveness Period and, subject to the limitations contained in this
Agreement, prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities held by the Holders; (ii) cause the related Prospectus to
be amended or supplemented by any required prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; and (iii) respond to
any comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible
provide such Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to such
Holders as selling Holders but not any comments that would result in the
disclosure to such Holders of material and non-public information concerning the
Partnership.

(c) The Partnership will comply in all material respects with the provisions of
the Securities Act and the Exchange Act with respect to the Registration
Statements and the disposition of all Registrable Securities covered by each
Registration Statement.

(d) The Partnership will notify such Holders as promptly as reasonably
practicable: (i)(A) when a Prospectus or any prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Partnership whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (in which case the Partnership shall
provide true and complete copies thereof and all written responses thereto to
each of such Holders that pertain to such Holders as selling Holders, but not
information which the Partnership believes would constitute material and
non-public information); and (C) with respect to each Registration Statement or
any post-effective amendment thereto, when the same has been declared effective;
(ii) of any request by the Commission or any other federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information that pertains to such Holders as
sellers of Registrable Securities; (iii) of the issuance by the Commission of
any stop order suspending the effectiveness of a Registration Statement covering
any or all of the Registrable Securities or the initiation of any Proceedings
for that purpose; (iv) of the receipt by the Partnership of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any Proceeding for such purpose; and (v) of
the occurrence of (but not the nature or details concerning) any event or
passage of time that makes any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided, however, that no notice by the Partnership shall be required pursuant
to this clause (v) in the

 

11



--------------------------------------------------------------------------------

event that the Partnership either promptly files a prospectus supplement to
update the Prospectus or a Form 8-K or other appropriate Exchange Act report
that is incorporated by reference into the Registration Statement, which in
either case, contains the requisite information that results in such
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading).

(e) The Partnership will use commercially reasonable efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment, or
if any such order or suspension is made effective during any Suspension Period,
at the earliest practicable moment after the Suspension Period is over.

(f) During the Effectiveness Period, the Partnership will furnish to each such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Holder (including those incorporated by reference) promptly after the
filing of such documents with the Commission; provided, that the Partnership
will not have any obligation to provide any document pursuant to this clause
that is available on the Commission’s EDGAR system.

(g) The Partnership will promptly deliver to each Holder, without charge, as
many copies of each Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Holder may
reasonably request during the Effectiveness Period. The Partnership consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.

(h) The Partnership will cooperate with such Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered or unqualified for resale under the
Securities Act, Exchange Act or other applicable securities laws, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holder may request in writing. In connection therewith, if
required by the Partnership’s transfer agent, the Partnership will promptly,
after the Effective Date of the Registration Statement, cause an opinion of
counsel as to the effectiveness of the Registration Statement to be delivered to
and maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without any such
legend upon sale by the Holder of such Registrable Securities under the
Registration Statement.

(i) Upon the occurrence of any event contemplated by Section 3(d)(v), as
promptly as reasonably possible, the Partnership will prepare a supplement or
amendment, including a post-effective amendment, if required by applicable law,
to the affected Registration Statement or a supplement to the related Prospectus
or any document incorporated or deemed to

 

12



--------------------------------------------------------------------------------

be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(j) Such Holders may distribute the Registrable Securities by means of an
underwritten offering; provided that (i) such Holders provide written notice to
the Partnership of their intention to distribute Registrable Securities by means
of an underwritten offering, (ii) the right of any Holder to include such
Holder’s Registrable Securities in such registration shall be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein, (iii) the managing underwriter or managing underwriters thereof shall be
designated by the Initiating Holder in the case of a Demand Registration
(provided, however, that such designated managing underwriter or managing
underwriters shall be reasonably acceptable to the Partnership) or by the
Partnership in the case of a registration initiated by the Partnership,
(iv) each Holder participating in such underwritten offering agrees to enter
into an underwriting agreement in customary form and sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to select the managing underwriter or managing
underwriters hereunder and (v) each Holder participating in such underwritten
offering completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements. The Partnership hereby agrees
with each Holder that, in connection with any underwritten offering in
accordance with the terms hereof, it will negotiate in good faith and execute
all indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements, including using all
commercially reasonable efforts to procure customary legal opinions and auditor
“comfort” letters.

(k) In the event such Holders seek to complete an underwritten offering, for a
reasonable period prior to the filing of any Registration Statement and
throughout the Effectiveness Period, the Partnership will make available upon
reasonable notice at the Partnership’s principal place of business or such other
reasonable place for inspection by the managing underwriter or managing
underwriters selected in accordance with Section 3(j) such financial and other
information and books and records of the Partnership, and cause the officers,
employees, counsel and independent certified public accountants of the
Partnership to respond to such inquiries, as shall be reasonably necessary (and
in the case of counsel, not violate an attorney-client privilege in such
counsel’s reasonable belief) to conduct a reasonable investigation within the
meaning of Section 11 of the Securities Act.

(l) In connection with any registration of Registrable Securities pursuant to
this Agreement, the Partnership will take all commercially reasonable actions as
are necessary or advisable in order to expedite or facilitate the disposition of
Registrable Securities by such Holders, including using commercially reasonable
efforts to cause appropriate officers and employees to be available, on a
customary basis and upon reasonable notice, to meet with prospective investors
in presentations, meetings and road shows.

 

13



--------------------------------------------------------------------------------

4. Registration Expenses. All Registration Expenses incident to the Parties’
performance of or compliance with their respective obligations under this
Agreement or otherwise in connection with any Demand Registration or Piggyback
Registration (excluding any Selling Expenses) shall be borne by the Partnership,
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. “Registration Expenses” shall include, without limitation, (i) all
registration and filing fees (including fees and expenses (A) with respect to
filings required to be made with the Trading Market and (B) in compliance with
applicable state securities or “Blue Sky” laws), (ii) printing expenses
(including expenses of printing certificates for Partnership Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
a Holder of Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel, auditors and accountants for the Partnership, (v) Securities Act
liability insurance, if the Partnership so desires such insurance and (vi) fees
and expenses of all other Persons retained by the Partnership in connection with
the consummation of the transactions contemplated by this Agreement. In
addition, the Partnership shall be responsible for all of its expenses incurred
in connection with the consummation of the transactions contemplated by this
Agreement (including expenses payable to third parties and including all
salaries and expenses of their officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on the
Trading Market.

5. Indemnification. If requested by a Holder, the Partnership shall indemnify
and hold harmless each underwriter, if any, engaged in connection with any
registration referred to in Section 2 and provide representations, covenants,
opinions and other assurances to any underwriter in form and substance
reasonably satisfactory to such underwriter and the Partnership. Further, in
addition to and not in limitation of the Partnership’s obligations under
Section 7.7 of the LP Agreement, the Partnership shall indemnify and hold
harmless each Holder, its Affiliates and each of their respective officers and
directors and any Person who controls any such Holder (within the meaning of the
Securities Act) and any agent thereof (collectively, “Indemnified Persons”), to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, joint or several, costs (including
reasonable costs of preparation and reasonable attorneys’ fees) and expenses,
judgments, fines, penalties, interest, settlements or other amounts arising from
any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, in which any Indemnified Person may
be involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement under which any Registrable Securities
were registered, in any preliminary prospectus (if used prior to the Effective
Date of such Registration Statement), or in any summary or final prospectus or
free writing prospectus or in any amendment or supplement thereto (if used
during the period the Partnership is required to keep the Registration Statement
current), or arising out of, based upon or resulting from the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements made therein, in the light of the
circumstances in which they were made, not misleading; provided, however, that
the Partnership shall not be liable to any Indemnified Person to the extent that
any such claim arises out of, is based upon or results from an untrue or alleged
untrue statement or omission or alleged omission made in such Registration
Statement, such preliminary, summary or final prospectus or free

 

14



--------------------------------------------------------------------------------

writing prospectus or such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Partnership by or on behalf
of such Indemnified Person specifically for use in the preparation thereof. The
Partnership shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Partnership is aware in connection with
the transactions contemplated by this Agreement. Notwithstanding anything to the
contrary herein, this Section 5 shall survive any termination or expiration of
this Agreement indefinitely.

6. Facilitation of Sales Pursuant to Rule 144. To the extent it shall be
required to do so under the Exchange Act, the Partnership shall timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and shall take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable the Holders to sell Registrable Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144.
Upon the request of any Holder in connection with that Holder’s sale pursuant to
Rule 144, the Partnership shall deliver to such Holder a written statement as to
whether it has complied with such requirements.

7. Miscellaneous.

(a) Remedies. In the event of a breach by the Partnership of any of its
obligations under this Agreement, each Holder, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement. The Partnership agrees that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.

(b) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Partnership of
the occurrence of any event of the kind described in clauses (ii) through (v) of
Section 3(d), such Holder will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemental Prospectus or amended Registration
Statement or until it is advised in writing by the Partnership that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration
Statement. The Partnership may provide appropriate stop orders to enforce the
provisions of this Section 7(b).

 

15



--------------------------------------------------------------------------------

(c) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Parties. The Partnership
shall provide prior notice to all Holders of any proposed waiver or amendment.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any Party to exercise
any right hereunder in any manner impair the exercise of any such right.

(d) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile or electronic mail as
specified in this Section 7(d) prior to 5:00 p.m. (Eastern Standard Time) on a
Business Day, (ii) the Business Day after the date of transmission, if such
notice or communication is delivered via facsimile or electronic mail as
specified in this Agreement later than 5:00 p.m. (Eastern Standard Time) on any
date and earlier than 11:59 p.m. (Eastern Standard Time) on such date, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service or (iv) upon actual receipt by the Party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:

 

If to the Partnership    Chesapeake Midstream Partners, L.P.       777 NW Grand
Boulevard       Oklahoma City, Oklahoma 73118       Attention: J. Mike Stice   
   Facsimile: (405) 840-6134    With a copy to:    Vinson & Elkins L.L.P.      
666 Fifth Avenue, 26th Floor       New York, NY 10103-0040       Attention: Alan
P. Baden       Facsimile: (917) 849-5337       and       Latham & Watkins LLP   
   885 Third Avenue       New York, New York 10022       Attention: Edward
Sonnenschein       Facsimile: (212) 751-4864    If to the GIP Entities:   
Global Infrastructure Management, LLC       12 East 49th Street, 38th Floor   
   New York, New York 10017       Attention: Salim Samaha       Facsimile: (646)
282-1599   

 

16



--------------------------------------------------------------------------------

With a copy to:    Global Infrastructure Management UK Limited       Cardinal
Place, 80 Victoria Street       London SW1E 5JL       United Kingdom      
Attention: Joseph Blum       Facsimile: +44 207 798 0530       and       Latham
& Watkins LLP       885 Third Avenue       New York, New York 10022      
Attention: Edward Sonnenschein       Facsimile: (212) 751-4864    If to
Chesapeake Holdings:    Chesapeake Midstream Holdings, L.L.C.       777 NW Grand
Boulevard       Oklahoma City, Oklahoma 73118       Attention: J. Mike Stice   
   Facsimile: (405) 840-6134    With a copy to:    Vinson & Elkins L.L.P.      
666 Fifth Avenue, 26th Floor       New York, NY 10103-0040       Attention: Alan
P. Baden       Facsimile: (917) 849-5337    If to any other Person who is then
the registered Holder:   

To the address of such Holder as it appears

in the applicable register for the

Registrable Securities

  

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns. Except as provided in
this Section 7(e), this Agreement, and any rights or obligations hereunder, may
not be assigned without the prior written consent of the Partnership and the
Sponsors and any Special Successors. Notwithstanding anything in the foregoing
to the contrary, the registration rights of a Holder pursuant to this Agreement
with respect to all or any portion of its Registrable Securities may be assigned
without such consent (but only with all related obligations) with respect to
such Registrable Securities (and any Registrable Securities issued as a dividend
or other distribution with respect to, in exchange for or in replacement of such
Registrable Securities) by such Holder to a transferee of such

 

17



--------------------------------------------------------------------------------

Registrable Securities; provided (i) the Partnership is, within a reasonable
time after such transfer, furnished with written notice of the name and address
of such transferee or assignee and the Registrable Securities with respect to
which such registration rights are being assigned and (ii) such transferee or
assignee agrees in writing to be bound by and subject to the terms set forth in
this Agreement. The Partnership may not assign its respective rights or
obligations hereunder without the prior written consent of each of the Sponsors
and any Special Successors.

(f) “Market Stand-Off” Agreement. In connection with any underwritten offering
of Partnership Securities, each Holder holding five percent (5%) or more of the
Partnership’s voting securities (each a “5% Holder”) hereby agrees that such
Holder shall not sell, transfer, make any short sale of, grant any option for
the purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale of, any Partnership Securities held by such Holder
(other than those included in such offering) for a period specified by the
representative of the underwriters of Partnership Securities not to exceed
ninety (90) days following the closing date of the offering of Partnership
Securities (the “Stand-Off Period”); provided that all officers and directors of
the General Partner and holders of at least five percent (5%) of the
Partnership’s voting securities enter into similar agreements and only if such
Persons remain subject thereto (and are not released from such agreement) for
such Stand-Off Period. Each 5% Holder agrees to execute and deliver such other
agreements as may be reasonably requested by the Partnership or the underwriter
which are consistent with the foregoing or which are necessary to give further
effect thereto. In addition, if requested by the Partnership or the
representative of the underwriters of Partnership Securities, each Holder shall
provide, within three (3) days of such request, such information as may be
required by the Partnership or such representative in connection with the
completion of any public offering of the Partnership Securities pursuant to a
Registration Statement. The obligations described in this Section 7(f) shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a transaction on Form S-4 or similar forms that
may be promulgated in the future. The Partnership may impose stop-transfer
instructions with respect to Common Units (or other securities) subject to the
foregoing restriction until the end of the Stand-Off Period.

(g) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile or electronic mail
transmission, such signature shall create a valid binding obligation of the
Party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such signature delivered by facsimile or
electronic mail transmission were the original thereof.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law.

(i) Submission to Jurisdiction. Each of the Parties irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware, and any
appellate court from and thereof, in any action or proceeding arising out of or
relating to this Agreement, or for the recognition or enforcement of

 

18



--------------------------------------------------------------------------------

any judgment, and each of the Parties irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Delaware court or, to the fullest extent permitted by
applicable law, in such federal court. The Parties agree that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(j) Waiver of Venue. The Parties irrevocably and unconditionally waive, to the
fullest extent permitted by applicable law, (i) any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement in any court referred to in Section 7(i) and
(ii) the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(m) Entire Agreement. This Agreement, together with the other Transaction
Documents, constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersede all prior contracts or agreements with
respect to the subject matter hereof and the matters addressed or governed
hereby or in the other Transaction Documents, whether oral or written. Without
limiting the foregoing, each of the Parties acknowledges and agrees that
(i) this Agreement is being executed and delivered in connection with each of
the other Transaction Documents and the transactions contemplated hereby and
thereby, (ii) the performance of this Agreement and the other Transaction
Documents and expected benefits herefrom and therefrom are a material inducement
to the willingness of the Parties to enter into and perform this Agreement and
the other Transaction Documents and the transactions described herein and
therein, (iii) the Parties would not have been willing to enter into this
Agreement in the absence of the entrance into, performance of, and the economic
interdependence of, the Transaction Documents, (iv) the execution and delivery
of this Agreement and the other Transaction Documents and the rights and
obligations of the parties hereto and thereto are interrelated and part of an
integrated transaction being effected pursuant to the terms of this Agreement
and the other Transaction Documents, (v) irrespective of the form such documents
have taken, or otherwise, the transactions contemplated by this Agreement and
the other Transaction Documents are necessary elements of one and the same
overall and integrated transaction, (vi) the transactions contemplated by this
Agreement and by the other Transaction Documents are economically interdependent
and (vii) such Party will cause any of its successors or permitted assigns to
expressly acknowledge and agree to this Section 7(m) prior to any assignment or
transfer of this Agreement, by operation of law or otherwise.

 

19



--------------------------------------------------------------------------------

(n) Headings; Section References. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof. Unless otherwise stated, references to Sections, Schedules and
Exhibits are to the Sections, Schedules and Exhibits of this Agreement.

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

CHESAPEAKE MIDSTREAM PARTNERS, L.P. By:   CHESAPEAKE MIDSTREAM GP, L.L.C., its
general partner By:  

/s/ J. Mike Stice

Name:   J. Mike Stice Title:   Chief Executive Officer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

GIP-A HOLDING (CHK), L.P. By:   GIP-A Holding (CHK) GP, LLC, its general partner
By:  

/s/ Matthew Harris

Name:   Matthew Harris Title:   Secretary GIP-B HOLDING (CHK), L.P. By:   GIP-B
Holding (CHK) GP, LLC, its general partner By:  

/s/ Matthew Harris

Name:   Matthew Harris Title:   Secretary GIP-C HOLDING (CHK), L.P. By:   GIP-C
Holding (CHK) GP, LLC, its general partner By:  

/s/ Matthew Harris

  Name: Matthew Harris   Title: Secretary

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

CHESAPEAKE MIDSTREAM HOLDINGS, L.L.C. By:  

/s/ Jennifer M. Grigsby

Name:   Jennifer M. Grigsby Title:   Senior Vice President, Treasurer and
Corporate Secretary

Signature Page to Registration Rights Agreement